Case 1:18-cv-00343-TFM-N Document 118 Filed 04/15/21 Page 1 of 3               PageID #: 1247




                           IN THE UNITED STATES DISTRICT COURT
                                           for the
                              SOUTHERN DISTRICT OF ALABAMA

 Rodney K., Sr., et al.,                        ﴿
                                                ﴿
                                                ﴿
        Plaintiffs,                             ﴿
                                                ﴿       CASE NO.: 1:18-cv-343- TFM-N
 v.                                             ﴿
                                                ﴿
 Mobile County Board of Education,              ﴿
       et al,                                   )
                                                ﴿
        Defendants.                             ﴿



                  PARTIES JOINT ASSESMENT ON ADR PROCEDURES


        The parties have conferred to discuss the possibility of settlement, but were not

 able to resolve this matter, and do not believe that settlement would be aided by the use

 of any alternative dispute resolution procedures at this juncture. The parties are open to

 revisiting settlement talks at a later date.


        Respectfully submitted this the 15th day of April, 2021.



                                        /s/ K. Paul Carbo, Jr. (with permission)
                                       K. PAUL CARBO, JR. (CARBK85014)
                                       JACQUELINE M. MCCONAHA (MCCOJ0889)
                                       Attorneys for Defendants Board of School
                                       Commissioners of Mobile County, Douglas Harwell,
                                       Jr., Don Stringfellow, Reginald Crenshaw, Robert
                                       Battles and William Foster



                                                    1
Case 1:18-cv-00343-TFM-N Document 118 Filed 04/15/21 Page 2 of 3          PageID #: 1248




  THE ATCHISON FIRM, P.C.
  3030 Knollwood Drive
  Mobile, Alabama 36693
  Telephone: (251) 665-
  7200
  Facsimile:   (251) 665-7250
  Paul.carbo@atchisonlaw.com
  jackie.mcconaha@atchisonlaw.com




                                    /s/ William D. Montgomery, Jr.
                                    WILLIAM D. MONTGOMERY, JR. (MONTW8728)
                                    C. WINSTON SHEEHAN, JR.
                                    (SHE013) (ASB-0613-A57-C)
                                    Attorneys for Defendants Superintendent Martha L.
                                    Peek, Principal Lewis Copeland, Coaches Fred Riley,
                                    Bobby J. Pope, Robert Miller, and Kelly Eubanks



  BALL, BALL, MATTHEWS & NOVAK, P.A.
  RSA Trustmark Building
  107 Saint Francis Street, Suite 3340 (36602)
  Post Office Box 2648
  Mobile, Alabama 36652
  Telephone: (251) 338-2721
  Facsimile:   (251) 338-2722

  monty@ball-ball.com

  BALL, BALL, MATTHEWS & NOVAK, P.A.
  445 Dexter Avenue, Suite 9045
  Post Office Box 2148
  Montgomery, Alabama 36102-2148
  (334) 387-7680 - telephone
  (334) 387-3222 - facsimile
  wsheehan@ball-ball.com




                                            2
Case 1:18-cv-00343-TFM-N Document 118 Filed 04/15/21 Page 3 of 3              PageID #: 1249




                                    /s/ Charles A. Bonner (with permission)
                                    CHARLES A. BONNER
                                    A. CABRAL BONNER
                                    Attorneys for Plaintiffs



  LAW OFFICES OF BONNER & BONNER
  475 Gate Five Road, Suite 212
  Sausalito, CA 94965
  Telephone: (415) 331-3070
  Facsimile:   (415) 331-2738
  charles@bonnerlaw.com
  cabral@bonnerlaw.com

  Jesse P. Ryder, Esq.
  6739 Myers Rd East
  Syracuse, NY 13057
  Telephone: (315) 382-3617
  Facsimile: (315) 295-2502
  ryderlawfirm@gmail.com

  Jeffrey L. Mendleman, Esq.
  CASE LAW, LTD.
  580 California Street, 12th Floor San
  Francisco, CA 94104
  admin@caselawltd.com




                                             3
